Title: Charles Adams to John Adams, 5 January 1793
From: Adams, Charles
To: Adams, John


My dear Sir
New York Jany 5th 1793
I yesterday received your affectionate letter of the first instant. In return for your kind wishes, I present my respects, with an ardent hope, that you may yet many years be spared to your children, your friends and your Country; and that each returning season may still, as they ever have, find you happy, in that greatest of blessings to the just, an applauding conscience. Many are the mortifications which the Federal party experience in This State. The tyranny of a majority is exerted without controul. The Constitution of This State provides for the enumeration of the inhabitants but once in seven years: since the last census the Northern and western parts of This State have increased quadruply in numbers so that the representation from Those Counties is very inadequate. These Counties are mostly peopled by The New England States and are universally Federal— Mr Clinton it is true appoints his Sattelites to offices among them but they are too discerning to be wheedled from their sentiments If our Electors had been chosen by the people as they ought to have been we should not have laboured under our present disgrace. There are two anecdotes circulating in this City for the truth of which I must rely upon you One is That a certain man in high office in the United States his name I did not hear wrote to Govr Hancock That as the Constitution of the United States was mandatory in that part which directs That The Electors “shall” return their votes sealed to the Seat of Government It was an insult upon the dignity of the People of the particular States who chose the Electors That Govr Hancock caught at this and communicated to The Legislature his ideas upon the Subject That they laughed and ordered the votes to be returned. There is something too ridiculous in this to be beleived.— The other that a committee of the officers of The Massachusetts Line had waited upon you and offered their Suport if you would use your influence in support of their petition That you answered “You had always served your Country, and always would” I receive many congratulations upon your reelection The various machinations which have been put in play against you have I think served to rivet the affections of the people more strongly. They begin to perceive that nothing has been spared to injure you. That every species of falshood has been used to alienate their veneration and respect. They see through the deceit, and turn with horror upon your accusers. The success of The French against the combined armies has excited a blind joy in this City. But anything will go down with the cry of liberty Our Tammany Society have given another specimen of their folly and rashness in the toasts which they drank upon the celebration You may have seen the list I think the name of Petion too destestable to receive the Euge of true Americans. But “They know not what They Do” The Contest of The French is not yet ended with foreign powers, but if it were They have a hydra to contend with at home which will not so easily be subdued. We are much surprised at the idea of reducing the military establishment of the United States at This moment Are we likely to succeed in our treaties with The Indian tribes? Or are our militia the only proper troops to contend with them? I cannot beleive it consistent with policy or oeconony. I should be very glad to get Fenno’s paper Our Printers give us but partial accounts of the debates in the house of Representatives If you could send it to me without inconvenience to yourself it would be a feast. I am sorry that I did anything wrong with Seymour Bull has behaved like a villain but it is now useless to complain. If I had had money enough to pay Seymour I should not have sent an order to Philadelphia but by his return I had picked up sufficient to discharge it which I did. Mr Bull must answer to you for his ill conduct. It is very difficult to sell horses at this time I have held them up at a hundred pounds but shall sell them at any rate next week The horses look very ill I beleive their keeper has not only used them but made them eat but little I will do the best I can with them.
In your letters you ask me respecting Mr Wilcox The piece you allude to under his signature was respecting the election of Vice President. He is one of the bar, but has never been celebrated; a modesty and diffidence which at his first appearance as a lawyer, was rendered unsurmountable by being too severely brow beaten, by an Elder brother in the profession. An honest, candid, firm man in his principles and politickes He made his first appearance upon the Contest in our election of Governor. His intentions were good; He meant to speak independently; He would examine principles; He had no partialities, except such as were founded in honesty and honor; He should say nothing he was ashamed to avow; He should asperse no man in the dark; There was no necessity for concealment; He should therefore use no fictitious signature. He has uniformly adhered to his system. He has written more upon that subject than any other writer; and more to the purpose than all put together The sneaking subterfuge of rotation he despised He called the Child by its right name whilst those who had more influence than he had were afraid to call it Federal. He does not write one of the most brilliant styles but he has gained much consideration by his manly and nervous sentiments. Such Sir is the man you have enquired after and such the sentiments he supports and I sincerely hope his writings may raise him from obscurity. I made application to Berry and Rogers to make out their account for you They told me they must procure from Mr Dilly the true statement as they had most of the first volumes from them. That Mr Berry was going to England by the next packet and would return in the Spring when every thing should be adjusted. I have not seen Menander but have this moment a promise from a gentleman for a constant perusal of The Centinel Please to give my love to my Brother and beleive me your dutiful and affectionate son
Charles Adams
